Case 1:19-cv-04663-JMS-DML Document 29 Filed 02/27/20 Page 1 of 2 PageID #: 103




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

                                                  )
     ANTOINETTE STANSBERRY                        )
                                                  ) Civil Action No. 1:19-cv-04663-JMS-
               Plaintiff,                         ) DML
                                                  )
     v.                                           )
                                                  )
     RENTGROW, INC.                               )
                                                  )
               Defendants.                        )
                                                  )

                                   PLAINTIFF’S EXHIBIT LIST

    Plaintiff identifies the following exhibits that it may rely on at trial:

          1.       Report about Plaintiff prepared by RentGrow dated May 21, 2109.

          2.       Expungement record of Plaintiff’s criminal history.

          3.       Email from RentGrow to Plaintiff dated August 22, 2019.

          4.       Policies and procedures of RentGrow.

          5.       Any and all documents produced in the course of discovery.


               Plaintiff reserves the right to supplement or amend this Exhibit List at any time

    prior to trial, including in response to any forthcoming identification of exhibits by

    Defendant. This list does not include exhibits which Plaintiff may use for purposes of

    impeachment or rebuttal.
Case 1:19-cv-04663-JMS-DML Document 29 Filed 02/27/20 Page 2 of 2 PageID #: 104




                                       Respectfully submitted,


                                       /s/ Alexis I. Lehmann
                                       Alexis I. Lehmann
                                       (Admitted Pro Hac Vice)
                                       FRANCIS MAILMAN SOUMILAS, P.C.
                                       1600 Market Street, Suite 2510
                                       Philadelphia, PA 19103
                                       (215) 735-8600
                                       alehmann@consumerlawfirm.com

                                       Larry P. Smith (Atty. No.: 6217162)
                                       David M. Marco
                                       SMITHMARCO, P.C.
                                       55 W. Monroe Street, Suite 1200
                                       Chicago, IL 60603
                                       Telephone: (312) 324-3532
                                       Facsimile: (888) 418-1277
                                       E-Mail: lsmith@smithmarco.com

                                       Attorneys for Plaintiff

    Dated: February 27, 2020




                                       2
